Title: From Alexander Hamilton to Sharp Delany, 24 January 1795
From: Hamilton, Alexander
To: Delany, Sharp


Sir
Treasury DepartmentJanuary 24, 1795
I return herewith the papers transmitted with your letter of the 22d. of January. I do not consider this as a compliance with the requisition of my letter of the 20th. instant—and after the personal explanation I gave you, I cannot but express my surprise that you have fallen so far short of my intention.
My object is to have a report from you concerning the three vessels, including the Jumeaux, which you yourself informed me had fitted out of this port as French Privateers—exhibiting historically all you know concerning them from their first entering the Port till the last account you had of them. It is expected that in this you will among other things state the survey which was made of them respectively, upon their first coming into Port, and the reports of their condition which were made to you by the Surveying Officer. I expect a more particular & complete reply by Friday Morning.
With consideration I am Sir Your obedient serv
Sharp Delaney Esqr
Collector of the Port of Philadelphia

